Citation Nr: 1546798	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  08-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Now, the Veteran lives in Minnesota, and jurisdiction over the case was transferred to the RO in St. Paul.  The RO there forwarded the appeal to the Board.

The claim was most recently before the Board in May 2015.  A detailed procedural history was provided at that time and will not be repeated here.  The claim was remanded at that time pursuant to development deemed necessary by a November 2014 Memorandum Decision by the United States Court of Appeals for Veterans Claims (Court).  The claim has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

A right ankle disability was not present in service or for years thereafter and is not etiologically related to service.  


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters dated in December 2005 and June 2011 to the Veteran from the RO specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence she was expected to provide.  

The Court has held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in a March 2006 letter.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in July 2015, which, as detailed below, addressed the etiology of the Veteran's right ankle disorder.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  Adequate rationale was provided for the medical opinion.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2015), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2015).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

In her February 2008 VA Form 9, the Veteran reported that while serving on active duty in 1994, she had an accident and broke her left ankle and severely sprained the right ankle.  She also reported that she had physical therapy for associated symptoms for almost a year through the Navy.  

STRs show that the Veteran was seen in 1990 with complaints of an injury to her right ankle after wrestling with her child at home.  She was diagnosed with a right ankle contusion and paresthesia.  In February 1994, she injured her right ankle again.  She was treated with casting, and the diagnosis at that time was right ankle sprain.  On a May 1999 history of injuries and disease, she indicated that she had a right foot sprain in 1995.  In her September 1999 report of medical assessment, she complained of "bad feet" and was diagnosed with bilateral hallux valgus.  During her discharge examination in September 1999, she was referred to podiatry for orthotics, but there were no complaints related to the ankles, the lower extremities were evaluated as normal, and there was no diagnosis of an ankle disability.  

During VA outpatient treatment in October 2006, the Veteran reported that she was involved in an accident in the Navy where she slipped when climbing stairs and was diagnosed with "very bad sprains" of both ankles.  She reported further that since that time, she had experienced chronic ankle pain and joint laxity.  She was diagnosed with foot pain.  In November 2006, she complained of foot pain and a needle-like sensation over the top of the right foot with dorsiflexion.  

The record also reflects that the Veteran twisted her right ankle at work in 2011.  She was seen twice for the injury but never casted.  

The Veteran was afforded a VA examination in July 2011.  That examination has been deemed to be inadequate to address the medical questions raised in this case.  Additional VA examination was conducted in July 2015.  The report reflects that the claims file was reviewed and the Veteran examined.  The physician opined that the Veteran's right ankle condition was less likely as not due to military service.  Moreover, it was less than 50 percent probability that the 1994 right ankle sprain caused or contributed to her March 2011 work-related injury.  It was less than 50 percent probability that the inservice injury permanently weakened her right ankle or otherwise contributed to the current disability.  Finally, it was less than 50 percent probability that a right ankle disorder existed before the 2011 work-related injury or her 2006 treatment for right ankle complaints.  

For rationale for the opinions expressed above, it was noted that the Veteran sustained a right ankle sprain during service in 1994.  She was discharged in 1999, and no ankle problems were diagnosed as the lower extremities were reported as normal.  The examiner further noted that there was no ongoing medical documentation of a right ankle condition to support the claim that a chronic right ankle disorder had occurred as a result of injury sustained during service.  Moreover, there was no medical documentation of a right ankle condition within one year of discharge.  

The examiner further noted that the Veteran was obese with a body mass index (BMI) consistently well over 30 which placed stress on the joints of the lower extremities.  Physical examination in 2015 showed right ankle strength of 5/5 for dorsiflexion and plantar flexion, with no evidence of ankle instability and no evidence of abnormal weightbearing.  The Veteran's gait was within normal limits.  

Analysis

The preponderance of the evidence is against this claim.  While the Veteran reported that she has had a right ankle condition ever since an inservice sprain in 1994, her assertions are inconsistent with recorded evidence.  Specifically, there is no supporting evidence of a right ankle disability at the time of service separation or until approximately 6 years after service.  In other words, there is a lack of persuasive evidence of a continuity of right ankle symptomatology after service to otherwise suggest a nexus to service.  Moreover, the post service evidence does not include any mention of specific complaints or findings of additional right ankle complaints until 2006, when she said that she had had right ankle problems ever since the inservice sprain, and, as already noted, she suffered additional right ankle injury at work in 2011.  Such a lengthy time interval between service and the Veteran's first recorded treatment for post service right ankle complaints in 2006 is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, when evaluated by VA in 2015, it was opined by a physician (who reviewed the file and examined the Veteran) that current right ankle problems were unrelated to service.  She noted that the Veteran's inservice right ankle strain had no nexus to her post service injury.  Her inservice ankle sprain had resolved by the time of separation in 1999.  Accordingly, service connection for a right ankle disability, on the basis that such disability became manifest in service, and persisted, is not warranted.  Moreover, the inservice injury in no way contributed to the Veteran's post service right ankle condition.  38 C.F.R. § 3.303(b) (2015).  The examiner further explained that the Veteran's BMI placed stress on her joints and that current complaints were more likely the result of such.  

Additionally, there is no evidence of right ankle arthritis; therefore, service connection for such on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  

The Board has considered the Veteran's lay statements regarding the etiology of her right ankle disability.  However, in the absence of credible evidence of continuity of symptoms or a medical nexus, the Veteran's own assertions that there is a nexus between her current right ankle disability and service are not competent evidence.  The determination of a medical etiology is, rather, a matter beyond the capability of lay observation and is a complex medical question that requires specific medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, while the Veteran may sincerely believe her right ankle disability is the result of service, the medical evidence of record has found to the contrary.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for a right ankle disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


